DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.

Remarks
The examiner has entered claim set filed 03/11/2022.
Claims 1, and 3-12 are pending. 
Claim 2 is cancelled.
The Examiner continues to interpret the limitations interpreted under 35 USC 112(f) as was previously interpreted. Please see Non-Final Rejection mailed 03/26/2021 for details.

Response to Arguments
Applicant’s arguments in combination with claim amendments, see Claims and Remarks, filed 03/11/2021, with respect to the rejection(s) of claim(s) 1, 3-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20170079591 granted to Gruhlke et al. (hereinafter “Gruhlke”) in view of US Pat Pub No. 20180085058 granted to Chakravarthi et al. (previously presented) for claims 1, 5, 7-9, and 12. 
Claims 3-4 and 11 are rejected in view of the references above further in view of US Pat Pub No. 20170150891 granted to Tsuchimoto et al. (previously presented).
Claims 6 and 10 are rejected in view of the references above further in view of US Pat Pub No. 20120029320 granted to Watson et al. (previously presented) for claims 6 and 10.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 recites “both hands” and “two hands”. Although it is clear to the examiner that these are the same two hands, it is recommended that the applicant uses same terminology to improve clarity.
Claims 9 and 10 provides a series of additional steps/calculations. Please provide an “and” to clarify the claim as shown below:
9. (Previously Presented) A method for detecting the vital physiological parameters of a subject, comprising the steps of: 
- acquiring synchronously an ECG signal and a PPG signal of said subject by way of acquisition means, said step of acquiring said ECG signal occurring when the two hands of said subject are placed on said system, said step of acquiring said PPG signal occurring when a finger of said subject is place on said system; and 
- calculating a vital physiological parameter related to systolic and diastolic arterial pressure by means of a systolic and diastolic arterial pressure module; 
- transmitting said vital physiological parameter related to systolic and diastolic arterial pressure toward a telematic device by way of transceiver means.


10. (Previously Presented) The method according to claim 9, characterized in that it further comprises the steps of: 
- calculating a vital physiological parameter related to heart rate by means of a cardiac module; 
- calculating a vital physiological parameter related to breathing rate by means of a respiration module; 
- calculating a vital physiological parameter related to body temperature by means of a thermal module; and
- calculating a vital physiological parameter related to arterial oxygenation by means of an arterial oxygenation module.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the heart rate" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a vital physiological parameter” in lines 2-3; it is unclear and indefinite whether this is the same vital physiological parameter as in claim 1 or not. 
Claim 6 recites the limitation “the breathing rate” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a vital physiological parameter” in line 2; it is unclear and indefinite whether this is the same vital physiological parameter as in claim 1 or not. 
Claim 7 recites the limitation “a vital physiological parameter” in line 2; it is unclear and indefinite whether this is the same vital physiological parameter as in claim 1 or not. 
Claim 7 recites the limitation “body temperature” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a vital physiological parameter” in line 3; it is unclear and indefinite whether this is the same vital physiological parameter as in claim 1 or not. 
Claim 8 recites the limitation “arterial oxygenation” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the vital physiological parameters” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "heart rate" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "breathing rate" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "body temperature" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "arterial oxygenation" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “a vital physiological parameter” in lines 3, 4, 6 and 8; it is unclear and indefinite whether this is the same vital parameter as in claim 9 or not. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20170079591 granted to Gruhlke et al. (hereinafter “Gruhlke”) in view of US Pat Pub No. 20180085058 granted to Chakravarthi et al. (hereinafter “Chakravarthi” – previously presented).
Regarding claim 1, Gruhlke discloses a system for detecting vital physiological parameters of a subject (abstract “Methods, systems, computer-readable media, and apparatuses for obtaining vital measurements are presented. The vital measurements may include a blood pressure value”, Fig 1, para 0006 system including the “mobile device” and the operation of it), comprising support means (para 0006, para 0033 “mobile device 100”, para 0049 “smartphone device 210…is only one example of a mobile device 100”) configured to allow said subject to place both hands, arranged symmetrically with respect to a cardiac axis, on said support means, (Fig. 3, para 0050, specially lines 12-15, “the user's first-hand 240 may make contact with a first side contact 220 and the user's second hand 230 may make contact with a second side contact 220 to complete the circuit”; also para 0050 discusses one hand holding the device, while the other hand touching the screen.; It is noted that neither the claim nor the specification clearly point out what they consider the “symmetrically with respect to a cardiac axis” to be. The Applicant’s own specification recites a number of examples for what the support means could be. Paragraph [0025] recites “support means 15 comprise, for example, bicycle and motorcycle handles, supports for fitness machines, supports inside the cabin of a vehicle or wearable accessories”. Therefore, it is understood that any device which allows for a user to grasp with both hands across the user’s body would read over the claimed limitation. This is clearly shown in figure 3 of the Gruhlke reference), said support means are connected to acquisition means (para 0041 “The sensors 180 may also be physically coupled to the outer body of the mobile device 100…”) configured to acquire synchronously an ECG signal and a PPG signal of said subject (Para 0049-0050, 0074 “the smartphone device 210 can obtain both PPG and ECG measurements for the user in order to determine the user's BP using PTT techniques. The measurement of the two signals (e.g., PPG and ECG) can be performed simultaneously.”) and processing means which are connected to said acquisition means (para 0033-0034, fig. 1, processor 110, and para 0041 “Sensors 180 may be a plurality of sensors configured to obtain data accessible by the processor”), wherein said system is configured to acquire said ECG signal when the two hands of said subject are placed on said support means (Fig. 3, para 0050, specially lines 12-15, “the user's first-hand 240 may make contact with a first side contact 220 and the user's second hand 230 may make contact with a second side contact 220 to complete the circuit”, and “device 210 may then measure an electrical potential through the completed circuit to determine the ECG measurement”), and said system is configured to acquire said PPG signal when a finger of said subject is placed on said support means (para 0051 “The touchscreen display 250 of the smartphone device 210 may also obtain a PPG measurement of the user 260 by using an optical based technology.”; fig 3), … comprising a [systolic and diastolic] arterial pressure module (It is noted that the claim does not specifically disclose what it considers to be the systolic and/or diastolic arterial pressure module, and whether they are separate and/or different from the processor... therefore, it is understood that the processor which determines the blood pressure to be the module).
Gruhlke discloses that the user’s blood pressure can be estimated using the PPG measurement and the ECG measurement by way of the PTT technique (para 0032 and 0046 “Blood pressure value module 196 is configured to, when executed by processor 110, generate a blood pressure value of the user based on the PPG measurement and the ECG measurement”). As such, Gruhlke is understood to disclose calculating a vital physiological parameter (here, blood pressure). However, Gruhlke fails to explicitly disclose calculating a vital physiological parameter related to systolic and diastolic arterial pressure. 

Chakravarthi teaches a similar device configured to acquire ECG signal and a PPG signal of a subject synchronously which would facilitate the cuffless blood pressure measurement (para 0034, figs 2B-2C). Chakravarthi teaches that in order to measure the blood pressure by cuff-less method, it is required to determine pulse transit time (PTT) 218 from a combined signal of the PPG and the ECG signals (para 0034) and that systolic and diastolic blood pressure can be measured non-invasively by determining a pulse transit time (PTT) (para 0009). Chakravarthi also teaches that the blood pressure (both systolic and diastolic blood pressure) is derived through linear regression approach (para 0034, specifically last few lines). Chakravarthi shows that it is known to calculate the blood pressure, systolic and diastolic blood pressure, by obtaining ECG and PPG signals simultaneously by facilitating the cuff-less blood pressure measurement (para 0018, claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Gruhlke with the teachings of Chakravarthi to provide the predictable result of determining the blood pressure, systolic and diastolic blood pressure non-invasively and conveniently. 

Regarding claim 5, Gruhlke as modified by Chakravarthi (hereinafter “modified Gruhlke”) renders the system according to claim 1 obvious as recited hereinabove, Gruhlke discloses characterized in that said processing means comprise a cardiac module which is configured to calculate a vital physiological parameter related to the heart rate (para 0032 “The user's HR can then be determined from the PPG measurement based on the HR-modulated light detected at the light sensors. Additionally, the ECG sensors located on the small mobile device can be used to measure the user's heartbeat”).  

Regarding claim 7, modified Gruhlke renders the system according to claim 1 obvious as recited hereinabove, Chakravarthi teachings being characterized in that said processing means comprise a thermal module configured to calculate a vital physiological parameter related to body temperature (para 00009, temperature sensor) which allows the device to collect and analyze the data by the central processing unit to assess the health of a user and represents health stats on a health scale over a period of time.  Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Gruhlke’ with the additional teachings of Chakravarthi to provide a thermal module to detect the body temperature of a user in order to provide the predictable result of assessing the health of the user and representing health stats on a health scale over a period of time.


Regarding claim 8, modified Gruhlke renders the system according to claim 1 obvious as recited hereinabove, Chakravarthi teachings characterized in that said processing means comprise an arterial oxygenation module which is configured to calculate a vital physiological parameter related to arterial oxygenation (para 0033) which allows the device to collect and analyze the data by the central processing unit to assess the health of a user and represents health stats on a health scale over a period of time.  Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Gruhlke’ with the additional teachings of Chakravarthi to provide a thermal module to detect the arterial oxygenation data of a user in order to provide the predictable result of assessing the health of the user and representing health stats on a health scale over a period of time.

Regarding claim 9, Gruhlke discloses a method for detecting the vital physiological parameters of a subject  (abstract “Methods, systems, computer-readable media, and apparatuses for obtaining vital measurements are presented. The vital measurements may include a blood pressure value”, Fig 1, para 0006 method of using the “mobile device” and the operation of it), comprising the steps of: - acquiring synchronously an ECG signal and a PPG signal of said subject (Para 0049-0050, 0074 “the smartphone device 210 can obtain both PPG and ECG measurements for the user in order to determine the user's BP using PTT techniques. The measurement of the two signals (e.g., PPG and ECG) can be performed simultaneously.”) by way of acquisition means (para 0041 “The sensors 180 may also be physically coupled to the outer body of the mobile device 100…”), said step of acquiring said ECG signal occurring when the two hands of said subject are placed on said system (Fig. 3, para 0050, specially lines 12-15, “the user's first-hand 240 may make contact with a first side contact 220 and the user's second hand 230 may make contact with a second side contact 220 to complete the circuit”; also para 0050 discusses one hand holding the device, while the other hand touching the screen.), said step of acquiring said PPG signal occurring when a finger of said subject is place on said system (para 0051 “The touchscreen display 250 of the smartphone device 210 may also obtain a PPG measurement of the user 260 by using an optical based technology.”; fig 3); - transmitting said vital physiological parameter related to [systolic and diastolic] arterial pressure toward a telematic device by way of transceiver means (para 0088 “communication subsystem 912 provides communication with other devices”) calculating a vital physiological parameter related to systolic and diastolic arterial pressure by means of a systolic and diastolic arterial pressure module; -Gruhlke discloses that the user’s blood pressure can be estimated using the PPG measurement and the ECG measurement by way of the PTT technique (para 0032 and 0046 “Blood pressure value module 196 is configured to, when executed by processor 110, generate a blood pressure value of the user based on the PPG measurement and the ECG measurement”). As such, Gruhlke is understood to disclose a processor (processor 110) which calculates a vital physiological parameter (here, blood pressure) based on the signals from the ECG and the PPG as shown above which are generally associated with systolic and diastolic arterial pressures. However, Gruhlke fails to explicitly disclose comprising a systolic and diastolic arterial pressure module configured to calculate a vital physiological parameter related to systolic and diastolic arterial pressure. 
Chakravarthi teaches a similar device configured to acquire ECG signal and a PPG signal of a subject synchronously which would facilitate the cuffless blood pressure measurement (para 0034, figs 2B-2C). Chakravarthi teaches that in order to measure the blood pressure by cuff-less method, it is required to determine pulse transit time (PTT) 218 from a combined signal of the PPG and the ECG signals (para 0034) and that systolic and diastolic blood pressure can be measured non-invasively by determining a pulse transit time (PTT) (para 0009). Chakravarthi also teaches that the blood pressure (both systolic and diastolic blood pressure) is derived through linear regression approach (para 0034, specifically last few lines). Chakravarthi shows that it is known to calculate the blood pressure, which includes both systolic and diastolic blood pressure, by obtaining ECG and PPG signals simultaneously by facilitating the cuff-less blood pressure measurement (para 0018). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Gruhlke with the teachings of Chakravarthi to provide the predictable result of determining the blood pressure, systolic and diastolic blood pressure non-invasively and conveniently.

Regarding claim 12, modified Gruhlke renders the system according to claim 1 obvious as recited hereinabove, Gruhlke characterized in that said system further comprises a transceiver means configured to transmit said vital physiological parameter toward at least one telematic device (para 0083, 0088 discussing the communication “subsystems 912” which provides communication with other devices).   


Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over modified Gruhlke as applied to claims 1, 5, 7-9, and 12 above, and further in view of US Pat Pub No. 20170150891 granted to Tsuchimoto et al. (hereinafter “Tsuchimoto” – previously presented).
Regarding claim 3, modified Gruhlke renders the system according to claim 1 obvious as recited hereinabove, but fails to disclose being characterized in that said acquisition means comprise at least one electrocardiac acquisition card which is adapted to acquire said ECG signal of said subject.  
Tsuchimoto teaches a similar device having means to receive electrocardiac signal of a user having the shape of a card to capture biosignal of a user (e.g. fig. 1, paras 0015-0016) and to acquire ECG signal of the subject (e.g. para 0006, 0044, fig 3). This allows the measuring device to be small and highly portable which would provide the predictable result of increasing convenience (e.g. para 0015). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Gruhlke’ with the teachings of Tsuchimoto to provide a card-type measuring device that would allow the measuring device to be thinner and smaller to provide the predictable result of increasing convenience. 

Regarding claim 4, modified Gruhlke renders the system according to claim 1 obvious as recited hereinabove, but fails to disclose being characterized in that said acquisition means comprise at least one photoplethysmographic card which is adapted to acquire said PPG signal of said subject.  Tsuchimoto teaches a similar device having means to receive electrocardiac signal of a user having the shape of a card to capture biosignal of a user (e.g. fig. 1, paras 0015-0016) and to acquire PPG signal of the subject (e.g. para 0062, fig 3). This allows the measuring device to be small and highly portable which would provide the predictable result of increasing convenience (e.g. para 0015). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Gruhlke’ with the teachings of Tsuchimoto to provide a card-type measuring device that would allow the measuring device to be thinner and smaller to provide the predictable result of increasing convenience. 

Regarding claim 11, modified Gruhlke renders the system according to claim 1 obvious as recited hereinabove, but fails to disclose characterized in that said acquisition means comprise at least one electrocardiac acquisition card which is adapted to acquire said ECG signal of said subject.  
Tsuchimoto teaches a similar device having means to receive electrocardiac signal of a user having the shape of a card to capture biosignal of a user (e.g. fig. 1, paras 0015-0016) and to acquire ECG signal of the subject (e.g. para 0006, 0044, fig 3). This allows the measuring device to be small and highly portable which would provide the predictable result of increasing convenience (e.g. para 0015). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Gruhlke’ with the teachings of Tsuchimoto to provide a card-type measuring device that would allow the measuring device to be thinner and smaller to provide the predictable result of increasing convenience. 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Gruhlke as applied to claims 1, 5, 7-9, and 12 above, and further in view of US Pat Pub No. 20120029320 granted to Watson et al. (hereinafter “Watson” – previously presented).
Regarding claim 6, modified Gruhlke renders the system according to claim 1 obvious as recited hereinabove, but fails to disclose characterized in that said processing means comprise a respiration module configured to calculate a vital physiological parameter related to the breathing rate.  
Watson teaches a similar device having means to calculate a vital physiological parameter related to the breathing rate (e.g. para 0105). This would allow improving PPG signal by capturing the patient’s breathing and posture which improves the accuracy of the PPG reading. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Gruhlke’ with the teachings of Watson to provide monitoring the patients breathing in order to provide the predictable result of improving the accuracy of the PPG reading. 

Regarding claim 10, modified Gruhlke renders the method according to claim 9 obvious as recited hereinabove, Gruhlke characterized in that it further comprises the steps of: - calculating a vital physiological parameter related to heart rate by means of a cardiac module (para 0032 “The user's HR can then be determined from the PPG measurement based on the HR-modulated light detected at the light sensors. Additionally, the ECG sensors located on the small mobile device can be used to measure the user's heartbeat”); -Chakravarthi teachings characterized in that said processing means comprise a thermal module configured to calculating a vital physiological parameter related to body temperature by means of a thermal module (para 00009, temperature sensor) and calculating a vital physiological parameter related to arterial oxygenation by means of an arterial oxygenation module (para 0033). This allows the device to collect and analyze the data by the central processing unit to assess the health of a user and represents health stats on a health scale over a period of time.  Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Gruhlke’ with the additional teachings of Chakravarthi to provide a thermal module to detect the body temperature of a user in order to provide the predictable result of assessing the health of the user and representing health stats on a health scale over a period of time. -but fails to disclose calculating a vital physiological parameter related to breathing rate by means of a respiration module. 
Watson teaches a similar device having means to calculate a vital physiological parameter related to the breathing rate (e.g. para 0105). This would allow improving PPG signal by capturing the patient’s breathing and posture which improves the accuracy of the PPG reading. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Gruhlke’ with the teachings of Watson to provide monitoring the patients breathing in order to provide the predictable result of improving the accuracy of the PPG reading. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792